Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/11/2022 has been entered.
Response to Arguments
Applicant’s arguments with respect to prior art rejections have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's arguments filed on 10/11/2022 have been fully considered but they are not persuasive.
With regard to opposite tangential velocities, applicant argues that opposite in here means opposite tangential velocity components, and that the figures in the previously submitted response serve only as illustrations of common understandings in the field and how a person of ordinary skill in the art would understand the limitations of the claims. The examiner notes that there isn’t any procedure in the specification that could be used as the basis of the direction of the vectors as shown and their accuracy cannot be determined. 
With regard to claim 27, applicant argues that the cited references do not teach the newly added limitation of claim 27. The examiner respectfully disagrees. Firstly, it should be noted that the newly added limitations are rejected under 112(a). See the 112(a) section for details. Moreover, applicant does not provide any reason as to why the recited references do not disclose that the stationary element and the rotating element comprise the aftmost row of blades and the aftmost row of vanes of the unducted thrust producing system, because the figure of applicant and those of the cited references are similar with regard to the row of blades and vanes. There are no arguments with regard to these limitations. With regard to the limitation that vanes of the stationary element are configured to impart a counteracting swirl to the rotating element, reducing the degree of swirl of air in a downstream direction aft of the stationary element and the rotating element, there are no definition of what imparting a counteracting swirl entails and what vane or structure performs this function. Swirl is only mentioned three times in the specification without any specific definition. Similarly, a counteracting swirl to the fluid has not been defined. Hence, they are interpreted with their common definition. A swirl is interpreted in broadest reasonable interpretation (BRI) as an agitated wind flow and a counteracting swirl is interpreted in BRI as another wind flow at an angle with the swirl. Applicant has not provided any structure in the claim or specification that performs the recited function. Moreover, the recited functions have not been described in the specification. Hence, there is practically no justifiable path for the applicant to argue that their vane somehow performs this function and the cited art would not. Applicant has provided some arguments in the remarks to support this allegation but the arguments have to support. For example, applicant argues that because Neuteboom is configured to "reduce the relative velocity of the redirected airflow over the rotor blades", hence their vanes cannot create a swirl. As can be seen, there are no relation between reducing the relative velocity of the redirected airflow over the rotor blades, and vanes being able to create swirl. Applicant further argues that this is achieved with the vane assembly that is configured to turn the airflow to be more aligned with the rotor blades (i.e., having swirl in the direction of blade rotation). However, applicant ignores the fact that the claim requires the vane to only be able to do the function, and because the vanes are pitched, they can rotate in other directions and create counteracting swirl. Applicant further admits that Neuteboom discloses that "the second vane assembly receives the highly swirled flow exiting the first rotor assembly and removes a portion of this swirl”, hence the vanes are capable of removing the swirl which means they counteract the swirl. Moreover, as mentioned many times, the claim only requires the capability of performing the recited function. The combination of Neuteboom and Fabre discloses all of the claim elements of the current invention and is capable of performing the recited functions including imparting a counteracting swirl to the rotating element, reducing the degree of swirl of air in a downstream direction aft of the stationary element and the rotating element, by virtue of disclosing the stationary element having a plurality of pitched vanes, as there aren’t any elements in the claim that are missing from the combination of Neuteboom and Fabre. Neuteboom teaches that the variable pitch enables the vanes to modify the inlet airflow such that the resulting inlet flow velocity vector is optimised for a range of operating conditions of the aircraft ([0112]) and that this variation in the pitch of the vanes may or may not be linked to changes in the pitch angle of the rotor blades ([0112]), and further teaching a vane control module operable to collectively alter a pitch of each of the variable pitch vanes ([0036]), which enables the degree to which the airflow across the rotor is modified, where the pitch of the vanes is adjusted in concert with the pitch of the rotor blades ([0035], note that it says “in concert” but not at the same rate or equal angle. Hence, in concert could be in concert to create counteracting swirl). Neuteboom further teaches that the ability to vary the pitch of the vanes enables the degree to which the airflow across the rotor is modified to be varied depending on the operating conditions of the propulsion system ([0034]). Hence, the vanes are capable of being pitched to impart a counteracting swirl to the rotating element, reducing the degree of swirl of air in a downstream direction aft of the stationary element and the rotating element. Note also Fig. 5 of Neuteboom showing the vanes and the rotating elements being pitched at different angles. Applicant further argues that “a person skilled in the art would not pitch the vane assembly of Neuteboom to impart opposite tangential velocity, as doing so would increase the relative velocity of the airflow over the rotor blades. Therefore, modifying Neuteboom's vanes to impart opposite tangential velocity or to impart "counteracting swirl" to air entering a rotor would be contrary to Neuteboom's stated purpose of the vane assembly, and/or would render Neuteboom's vane assembly unsatisfactory for its intended purpose of reducing the relative velocity of the redirected airflow over the rotor blades”. Applicant is misrepresenting the arguments because applicant alleges that “modifying Neuteboom's vanes to impart […]”. The examiner notes that there are no modification of Neuteboom's vanes to perform the recited function. Neuteboom's vanes are simply capable of performing the recited function, or said in other words, the vanes are configured to perform the recited functions, by virtue of being pitched and having control modules. Also, applicant is ignoring the statements above, for example, Neuteboom discloses that the variation in the pitch of the vanes may or may not be linked to changes in the pitch angle of the rotor blades. This statement clearly shows that Neuteboom meant to achieve a host of other functionalities other than the one or two that applicant keeps pointing to, which is a mischaracterization of Neuteboom.
Claim interpretation
A “propeller system” has not been defined in the specification. It is interpreted as a system that has propeller.
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “rotating element” and “stationary element” in claims 15 and 27.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 27-30 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. In this instance, claim 27 recites “vanes of the stationary element are configured to impart a counteracting swirl to the rotating element, reducing the degree of swirl of air in a downstream direction aft of the stationary element and the rotating element”, however there isn't sufficient information in the specification to support that the inventor had the possession of the knowledge of how to configure the vanes of the stationary element to impart a counteracting swirl to the rotating element, reducing the degree of swirl of air in a downstream direction aft of the stationary element and the rotating element. Applicant indicated paragraph [0037] and Fig. 9 support this limitation. Fig. 9 is merely a sketch and does not show how to configure the vane to perform the recited function. Paragraph [0037] repeats the claim limitation almost in verbatim as it discloses that “Blades 31 are sized, shaped, and configured to impart a counteracting swirl to the fluid so that in a downstream direction aft of both rows of blades the fluid has a greatly reduced degree of swirl”. There is no disclosure as to what “sized, shaped, and configured to” implies. In other words, the specification doesn’t disclose any size or shape that actually performs the function of impart a counteracting swirl to the fluid so that in a downstream direction aft of both rows of blades the fluid has a greatly reduced degree of swirl. Paragraph [0037] continues by disclosing that the blades 31 can have a shorter span, longer span, or equal span to with blades 21. This means that blades 31 can have any possible span, which indicates that there isn’t a specific size, shape, or span that could perform the function. Therefore, there isn't sufficient information in the specification to support that the inventor had the possession of the knowledge of how to configure the vanes of the stationary element to perform the recited function of imparting a counteracting swirl to the rotating element, reducing the degree of swirl of air in a downstream direction aft of the stationary element and the rotating element.
Moreover, the limitation “the stationary element and the rotating element comprise the aftmost row of blades and the aftmost row of vanes of the unducted thrust producing system” of claim 27 is newly presented, has not been previously disclosed in the specification, and does not find direct support in the originally filed disclosure, hence it is considered new matter. Applicant indicated paragraph [0037] and Fig. 9 support this limitation. Fig. 9 has only one vane and one blade. Paragraph [0037] doesn’t say anything about aftmost row of blades and the aftmost row of vanes. There isn’t any mention of the recited aftmost row of blades and the aftmost row of vanes in the specification. Thus, the originally filed disclosure does not reasonably convey to one of ordinary skill in the art that Applicant was in possession of the invention as now presented/claimed at the time of the filing of the instant application.
Note that even while originally filed claims are given a presumption of compliance with 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, an originally filed claim may lack compliance with 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph when a function or desired result is described without disclosing the corresponding structure (see MPEP §2163 A).
Claims 28-30 are rejected due to their dependency from a previously rejected claim.
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 27-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 27 recites “vanes of the stationary element are configured to impart a counteracting swirl to the rotating element, reducing the degree of swirl of air in a downstream direction aft of the stationary element and the rotating element”. An apparatus type claim reciting a function, should provide enough structure to perform the function. Claim 27 recites the function of “impart a counteracting swirl to the rotating element, reducing the degree of swirl of air in a downstream direction aft of the stationary element and the rotating element” without reciting the structure to perform the recited function. It is not clear what vanes a prior art should have in order to perform the function and read on the claim. The word “swirl” appears in the specification only 3 times, in paragraphs [0036] and [0037]. In neither of these paragraphs there is any disclosure of what structure would perform the recited function. Therefore, the metes and bounds of the claim are indefinite.
Claim 27 recites a counteracting swirl to the fluid. It is not clear what entails a counteracting swirl to the fluid because not only it is not clear what fluid is meant here, it is also not clear what a counteracting swirl means because counteracting swirl is understood as a swirl that counteracts and cancels another swirl, however, there are no swirl to counteract. Moreover, a swirl is an agitated wind. Counteracting an agitated wind requires to know that path of the agitation which is not possible without extensive instrument, which are absent in the claim. Hence, it is not clear how to interpret a counteracting swirl to the fluid.
Claim 27 recites the limitation "the aftmost row of blades” and “the aftmost row of vanes".  There is insufficient antecedent basis for this limitation in the claim. Claim 27 recites “a rotating element and a stationary element”. There are no recitations of rows of blades or vanes, let alone having a plurality of them and reciting the aftmost of them.
Claim 29 recites the limitation "the plurality of vanes".  There is insufficient antecedent basis for this limitation in the claim.
Any and all claims rejected herein under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, if rejected with art below under sections 35 U.S.C. 102 and/or 35 U.S.C. 103, are rejected as best understood.
Claims 28 and 30 are rejected due to their dependency from a previously rejected claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 15, 21, 23, 26, 27, 29, and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Neuteboom (US 2013/0315701) in view of Fabre (US 2012/0177493).
With regard to claim 15:
Neuteboom discloses an unducted thrust producing system, the unducted thrust producing system comprising: a rotating element (20 or 80. See [0015] disclosing “an aircraft propulsion system comprising a first propulsive rotor assembly rotatable about an axis of rotation and comprising a plurality of first rotor blades”) and a stationary element (62 or 162, see [0112]), wherein the unducted thrust producing system utilizes a single rotating propeller assembly comprising the rotating element (see [0019] disclosing “Optionally, the aircraft propulsion system further comprises a second propulsive rotor assembly comprising a plurality of second rotor blades”. Hence, the second propulsive rotor assembly is disclosed as “optional”, which means Neuteboom discloses the option of the aircraft with only one rotor assembly); wherein the rotating element has an axis of rotation and a plurality of blades (22, 82), and the stationary element has a plurality of vanes (62, 162) configured to impart a change in tangential velocity of air opposite to that imparted to the air by the rotating element.
Neuteboom discloses “changes in flight speed” ([0035]) and “for example during low speed flight operation”, which indicates the existence of a gearbox or speed reduction device to change/lower the speed, but Neuteboom is silent about a speed reduction device and does not appear to explicitly disclose in verbatim that the rotating element is driven via a speed reduction device to rotate about an axis. Since Neuteboom is silent about the speed reduction device, resultantly it is also silent about its location, and hence it doesn’t appear to explicitly disclose that the speed reduction device is located forward of both the rotating element and the stationary element; or the speed reduction device is located between the rotating element and a trailing edge of the stationary element.
However, Fabre, which is in the same field of endeavor of unducted thrust producing system, teaches an unducted thrust producing system (Fig. 1, 2) comprising a rotating element (12) driven via a speed reduction device (38, 52) to rotate about an axis (A) and further teaches that the speed reduction device is located forward of the rotating element (Fig. 1, 2, [0016]). Fabre further teaches that having a speed reduction device (or step-down gearbox) makes it possible to realize two advantages; making high efficiency possible, and limit sound nuisance ([0025]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to add a speed reduction device to the unducted thrust producing system of Neuteboom and locate it forward of the rotating element in order to make high efficiency possible, and limit sound nuisance. After adding the speed reduction device forward of the rotating element in Neuteboom, it will be located forward of both the rotating element and the stationary element, because Neuteboom (see Fig. 8) discloses that a rotating element can be forward of a stationary element.
It is noted that while features of an apparatus may be recited either structurally or functionally, claim 15 is directed to an apparatus and must be distinguished from the prior art in terms of structure rather than function. "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990).  A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). See MPEP § 2114.II.  The recitations of claim 15 attempt to define the invention by what it does rather than what it is. The combination of Neuteboom and Fabre discloses all of the claim elements of the current invention and is capable of performing the recited functions including imparting a change in tangential velocity of air opposite to that imparted to the air by the rotating element, by virtue of disclosing the stationary element having a plurality of pitched vanes, just as applicants function is achieved by the stationary element having a plurality of pitched vanes, since there aren’t any elements in the claim that are missing from the combination of Neuteboom and Fabre. Also note that Neuteboom teaches that the variable pitch enables the vanes to modify the inlet airflow such that the resulting inlet flow velocity vector is optimised for a range of operating conditions of the aircraft ([0112]) and that this variation in the pitch of the vanes may or may not be linked to changes in the pitch angle of the rotor blades ([0112]), and further teaching a vane control module operable to collectively alter a pitch of each of the variable pitch vanes ([0036]), which enables the degree to which the airflow across the rotor is modified, where the pitch of the vanes is adjusted in concert with the pitch of the rotor blades ([0035], note that it says “in concert” but not at the same rate or equal angle). Neuteboom further teaches that the ability to vary the pitch of the vanes enables the degree to which the airflow across the rotor is modified to be varied depending on the operating conditions of the propulsion system ([0034]). Hence, the vanes are capable of being pitched to impart a change in tangential velocity of air opposite to that imparted to the air by the rotating element. Note also Fig. 5 of Neuteboom showing the vanes and the rotating elements being pitched at different angles.

With regard to claim 21, the combination of Neuteboom and Fabre further discloses that at least one of the plurality of vanes is attached to an aircraft structure (Neuteboom, Fig. 3, 6a/b/c, 8).

With regard to claim 23, the combination of Neuteboom and Fabre further discloses that the unducted thrust producing system is a propeller system (Neuteboom, see Fig. 3, 6a/b/c, 8 having propellers, and see claim interpretation above).

With regard to claim 26, the combination of Neuteboom and Fabre further discloses that a pitch of at least one of the plurality of vanes is variable (Neuteboom, [0112]. Also see the rejection of claim 15 above).

With regard to claim 27:
Neuteboom discloses an unducted thrust producing system, the unducted thrust producing system comprising: a rotating element (20 or 80. See [0015] disclosing “an aircraft propulsion system comprising a first propulsive rotor assembly rotatable about an axis of rotation and comprising a plurality of first rotor blades”) and a stationary element (62 or 162, see [0112]), wherein the stationary element and the rotating element comprise the aftmost row of blades and the aftmost row of vanes of the unducted thrust producing system (Fig. 3, 8. Also note that “comprise” is an inclusive and open ended transitional term); wherein vanes (62, 162) of the stationary element are configured to impart a counteracting swirl to the rotating element, reducing the degree of swirl of air in a downstream direction aft of the stationary element and the rotating element.
Neuteboom discloses “changes in flight speed” ([0035]) and “for example during low speed flight operation”, which indicates the existence of a gearbox or speed reduction device to change/lower the speed, but Neuteboom is silent about a speed reduction device and does not appear to explicitly disclose in verbatim that the rotating element is driven via a speed reduction device. Since Neuteboom is silent about the speed reduction device, resultantly it is also silent about its location, and hence it doesn’t appear to explicitly disclose that the speed reduction device is located forward of both the rotating element and the stationary element; or the speed reduction device is located between the rotating element and a trailing edge of the stationary element.
However, Fabre, which is in the same field of endeavor of unducted thrust producing system, teaches an unducted thrust producing system (Fig. 1, 2) comprising a rotating element (12) driven via a speed reduction device (38, 52) to rotate about an axis (A) and further teaches that the speed reduction device is located forward of the rotating element (Fig. 1, 2, [0016]). Fabre further teaches that having a speed reduction device (or step-down gearbox) makes it possible to realize two advantages; making high efficiency possible, and limit sound nuisance ([0025]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to add a speed reduction device to the unducted thrust producing system of Neuteboom and locate it forward of the rotating element in order to make high efficiency possible, and limit sound nuisance. After adding the speed reduction device forward of the rotating element in Neuteboom, it will be located forward of both the rotating element and the stationary element, because Neuteboom (see Fig. 8) discloses that a rotating element can be forward of a stationary element.
It is noted that while features of an apparatus may be recited either structurally or functionally, claim 27 is directed to an apparatus and must be distinguished from the prior art in terms of structure rather than function. "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990).  A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). See MPEP § 2114.II.  The recitations of claim 27 attempt to define the invention by what it does rather than what it is. The combination of Neuteboom and Fabre discloses all of the claim elements of the current invention, including the vanes of the stationary element, and is capable of performing the recited functions including imparting a counteracting swirl to the rotating element, reducing the degree of swirl of air in a downstream direction aft of the stationary element and the rotating element, by virtue of disclosing the stationary element having a plurality of pitched vanes, since there aren’t any elements in the claim that are missing from the combination of Neuteboom and Fabre. Also note that Neuteboom teaches that the variable pitch enables the vanes to modify the inlet airflow such that the resulting inlet flow velocity vector is optimised for a range of operating conditions of the aircraft ([0112]) and that this variation in the pitch of the vanes may or may not be linked to changes in the pitch angle of the rotor blades ([0112]), and further teaching a vane control module operable to collectively alter a pitch of each of the variable pitch vanes ([0036]), which enables the degree to which the airflow across the rotor is modified, where the pitch of the vanes is adjusted in concert with the pitch of the rotor blades ([0035], note that it says “in concert” but not at the same rate or equal angle). Neuteboom further teaches that the ability to vary the pitch of the vanes enables the degree to which the airflow across the rotor is modified to be varied depending on the operating conditions of the propulsion system ([0034]). Hence, the vanes are capable of being pitched to impart a change in tangential velocity of air opposite to that imparted to the air by the rotating element. Note also Fig. 5 of Neuteboom showing the vanes and the rotating elements being pitched at different angles.

With regard to claim 29, the combination of Neuteboom and Fabre further discloses that at least one of the plurality of vanes is attached to an aircraft structure (Neuteboom, Fig. 3, 6a/b/c, 8).

With regard to claim 30, the combination of Neuteboom and Fabre further discloses that the unducted thrust producing system is a propeller system (Neuteboom, see Fig. 3, 6a/b/c, 8 having propellers, and see claim interpretation above).
--------------------------------------------------------------------------------------------------------------------
Claims 20 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Neuteboom (US 2013/0315701) in view of Fabre (US 2012/0177493), as applied to claims 15 and 27 above, and further in view of Dejeu at al. US (2014/0133982 A1), referred to hereafter as Dejeu.
With regard to claims 20 and 28:
The combination of Neuteboom and Fabre disclose the unducted thrust producing system of claims 15 and 27, as set forth above, and further discloses that the rotating element has an axis of rotation and a plurality of blades (Neuteboom, 20 or 80, see also [0015]) and the stationary element has a plurality of vanes (Neuteboom, 62, 162) configured to impart a change in tangential velocity of the air opposite to that imparted by the rotating element.
The combination of Neuteboom and Fabre does not appear to explicitly disclose that at least one of the plurality of vanes includes a shroud distally from the axis.
However, Dejeu, which is in the same field of endeavor of thrust producing systems, teaches that adding winglets at the ends of the wings reduces the effects of wing tip vortices ([0006]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to add winglets or shrouds of Dejeu at the end of the vanes of Campion to reduce the tip vortices.
It is noted that while features of an apparatus may be recited either structurally or functionally, claim 28 is directed to an apparatus and must be distinguished from the prior art in terms of structure rather than function. "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990).  A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). See MPEP § 2114.II.  The recitations of claim 28 attempt to define the invention by what it does rather than what it is. The combination of Neuteboom and Fabre discloses all of the claim elements of the current invention and is capable of performing the recited functions including imparting a change in tangential velocity of air opposite to that imparted to the air by the rotating element, by virtue of disclosing the stationary element having a plurality of pitched vanes, just as applicants function is achieved by the stationary element having a plurality of pitched vanes, since there aren’t any elements in the claim that are missing from the combination of Neuteboom and Fabre. Also note that Neuteboom teaches that the variable pitch enables the vanes to modify the inlet airflow such that the resulting inlet flow velocity vector is optimised for a range of operating conditions of the aircraft ([0112]) and that this variation in the pitch of the vanes may or may not be linked to changes in the pitch angle of the rotor blades ([0112]), and further teaching a vane control module operable to collectively alter a pitch of each of the variable pitch vanes ([0036]), which enables the degree to which the airflow across the rotor is modified, where the pitch of the vanes is adjusted in concert with the pitch of the rotor blades ([0035], note that it says “in concert” but not at the same rate or equal angle). Neuteboom further teaches that the ability to vary the pitch of the vanes enables the degree to which the airflow across the rotor is modified to be varied depending on the operating conditions of the propulsion system ([0034]). Hence, the vanes are capable of being pitched to impart a change in tangential velocity of air opposite to that imparted to the air by the rotating element. Note also Fig. 5 of Neuteboom showing the vanes and the rotating elements being pitched at different angles.
--------------------------------------------------------------------------------------------------------------------
Claim 38 is rejected under 35 U.S.C. 103 as being unpatentable over Neuteboom (US 2013/0315701) in view of Fabre (US 2012/0177493) and Dejeu at al. US 2014/0133982 A1), referred to hereafter as Dejeu, as applied to claim 20 above, and further in view of Bass (GB-2145774).
With regard to claim 38: 
The combination of Neuteboom and Fabre discloses the unducted thrust producing system of claim 20, as set forth above. 
The combination of Neuteboom and Fabre does not appear to explicitly disclose that the shroud connects at least two of the plurality of vanes. 
However, Bass, which is in the same field of endeavor of thrust producing systems, teaches a thrust producing system having a plurality of pitched vanes (4, page 2; lines 15-22) and further teaches a shroud (6) that connects at least two the plurality of vanes (Fig. 1, 2).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to combine prior art elements according to known methods, namely the connecting shroud of Bass with the unducted thrust producing system of the combination of Neuteboom and Fabre, to yield predictable results of shrouding the vanes. The shroud of Brass also ensures that during operation, the shroud captures the peripheral boundary (page 1, lines 114-116).
--------------------------------------------------------------------------------------------------------------------
Claims 20, 28, and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Neuteboom (US 2013/0315701) in view of Fabre (US 2012/0177493), as applied to claims 15 and 27 above, and further in view of Bass (GB 2145774).
With regard to claims 20 and 28:
The combination of Neuteboom and Fabre disclose the unducted thrust producing system of claims 15 and 27, as set forth above, and further discloses that the rotating element has an axis of rotation and a plurality of blades (Neuteboom, 20 or 80) and the stationary element has a plurality of vanes (Neuteboom, 62, 162) configured to impart a change in tangential velocity of the air opposite to that imparted by the rotating element.
The combination of Fabre and Neuteboom does not appear to explicitly disclose that at least one of the plurality of vanes includes a shroud distally from the axis.
However, Bass, which is in the same field of endeavor of thrust producing systems, teaches a thrust producing system having a plurality of pitched vanes (4, page 2; lines 15-22) and further teaches a shroud (6) that connects at least two of the plurality of vanes (Fig. 1, 2).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to combine prior art elements according to known methods, namely the connecting shroud of Bass with the unducted thrust producing system of the combination of Neuteboom and Fabre, to yield predictable results of shrouding the vanes. The shroud of Brass also ensures that during operation, the shroud captures the peripheral boundary (page 1, lines 114-116).
It is noted that while features of an apparatus may be recited either structurally or functionally, claim 28 is directed to an apparatus and must be distinguished from the prior art in terms of structure rather than function. "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990).  A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). See MPEP § 2114.II.  The recitations of claim 28 attempt to define the invention by what it does rather than what it is. The combination of Neuteboom and Fabre discloses all of the claim elements of the current invention and is capable of performing the recited functions including imparting a change in tangential velocity of air opposite to that imparted to the air by the rotating element, by virtue of disclosing the stationary element having a plurality of pitched vanes, just as applicants function is achieved by the stationary element having a plurality of pitched vanes, since there aren’t any elements in the claim that are missing from the combination of Neuteboom and Fabre. Also note that Neuteboom teaches that the variable pitch enables the vanes to modify the inlet airflow such that the resulting inlet flow velocity vector is optimised for a range of operating conditions of the aircraft ([0112]) and that this variation in the pitch of the vanes may or may not be linked to changes in the pitch angle of the rotor blades ([0112]), and further teaching a vane control module operable to collectively alter a pitch of each of the variable pitch vanes ([0036]), which enables the degree to which the airflow across the rotor is modified, where the pitch of the vanes is adjusted in concert with the pitch of the rotor blades ([0035], note that it says “in concert” but not at the same rate or equal angle). Neuteboom further teaches that the ability to vary the pitch of the vanes enables the degree to which the airflow across the rotor is modified to be varied depending on the operating conditions of the propulsion system ([0034]). Hence, the vanes are capable of being pitched to impart a change in tangential velocity of air opposite to that imparted to the air by the rotating element. Note also Fig. 5 of Neuteboom showing the vanes and the rotating elements being pitched at different angles.

With regard to claim 38, the combination of Neuteboom and Fabre and Bass further discloses that the shroud connects at least two the plurality of vanes (Bass, Fig. 1, 2).
--------------------------------------------------------------------------------------------------------------------
Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Neuteboom (US 2013/0315701) in view of Fabre (US 2012/0177493), as applied to claim 15 above, and further in view of Adamson et al. (US 4,936,748), referred to hereafter as Adamson.
With regard to claim 22:
The combination of Neuteboom and Fabre disclose the unducted thrust producing system of claim 15, as set forth above.
The combination of Neuteboom and Fabre does not appear to explicitly disclose that the unducted thrust producing system is a helicopter lift system.
However, Adamson, which is in the same field of endeavor of thrust producing systems, teaches an unducted thrust producing system that is a helicopter lift system (Fig. 1) and further teaches that alternate means for providing a vertical lifting thrust are known in the art, such as, for example, the provision of propellers or fans which rotate about a vertical axis as are found in helicopters. Shaft turbine engines, which have been used for such vertical lifting, are like turboprop engines (Col. 2; lines 17-25).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to combine prior art elements according to known methods, namely the lift system of Adamson with the unducted thrust producing system of the combination of Neuteboom and Fabre, to yield predictable results of providing a vertical lifting thrust.
--------------------------------------------------------------------------------------------------------------------
Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Neuteboom (US 2013/0315701) in view of Fabre (US 2012/0177493), as applied to claim 15 above, and further in view of Chanez et al. (US 2012/0207594), referred to hereafter as Chanez.
With regard to claim 25:
The combination of Neuteboom and Fabre disclose the unducted thrust producing system of claim 15, as set forth above.
The combination of Neuteboom and Fabre does not appear to explicitly disclose that a pitch of at least one of the plurality of blades is variable.
However, Chanez, which is in the same field of endeavor of unducted thrust producing systems, teaches an unducted thrust producing system comprising rotating element (Fig. 1), and further teaches that the rotating elements are of variable-pitch type to enable them to rotate about their axes in order to optimize their angular position according to the operating conditions of the turbine engine ([0046]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to make the rotating elements of the combination of Neuteboom and Fabre to be of variable-pitch type in order to optimize their angular position according to the operating conditions of the turbine engine.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Refer to the attached form PTO-892 for pertinent prior art disclosing similar unducted thrust producing systems such as US 4486146, US 20100014977, US 20120315141, US 20150003993. See gearbox arrangements similar to claim recitations in US 20150147178, US 4446696, US 8701380, US 20140017086, US 4815273, and US 9217391.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BEHNOUSH HAGHIGHIAN whose telephone number is (571)270-7558. The examiner can normally be reached Mon-Fri, 6:30am-15:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Woody A Lee Jr can be reached on (571) 272-1051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BEHNOUSH HAGHIGHIAN/           Examiner, Art Unit 3745                                                                                                                                                                                             

/J. Todd Newton/           Primary Examiner, Art Unit 3745                                                                                                                                                                                             	11/9/2022